CHRISTIAN, Judge.
The offense is assault with intent to murder without malice; the punishment, confinement in the penitentiary for two years.
Notice of appeal was 'given on the 31st day of March, 1937. The statement of facts was filed in the trial court on the 30th day of Juije, 1937, which was 91 days after notice 'of appeal had been given. A statement of facts filed in the trial court more than 90 days from the date of notice of appeal is not entitled to consideration on appeal. Article 760, subd. 5, C.C.P.; Rountop v. State, 131 Tex.Cr.R. 615, 100 S.W.2d 706.
In the absence of the statement of facts we are unable to appraise the objections to the court’s charge.
■ The judgment is affirmed.
*1236PER CURIAM.
The foregoing opinion of the Commission of Appeals has been examined by the judges of the Court of Criminal Appeals and approved by the court.